OPINION OF THE COURT
Per Curiam.
*25Respondent Warren Horakh was admitted to the practice of law in the State of New York by the Second Judicial Department on September 16, 1992. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
This Court suspended respondent, effective March 6, 2008, pursuant to Judiciary Law § 90 (2) and § 468-a for failure to pay attorney registration fees. The Departmental Disciplinary Committee (Committee) now seeks a further order, pursuant to 22 NYCRR 603.16 (b) (1), suspending respondent from the practice of law for medical reasons for an indefinite period and until further order of this Court. The Committee alternatively seeks to suspend the respondent from the practice of law, pursuant to 22 NYCRR 603.4 (e) (1) (ii) and (iii), on the ground that he made admissions of professional misconduct under oath. It also alleges that the admissions, coupled with the failure to register as an attorney and pay the required fees constitutes uncontested evidence of professional misconduct (see Matter of Hsu, 224 AD2d 104 [1996]). During a deposition before the Committee in July 2008, respondent gave detailed testimony as to a long period of incapacity, a recent hospitalization, prior treatment, and present efforts at rehabilitation. He provided medical documentation in support of his testimony. Based upon the record, the Committee argues that respondent’s rehabilitation is, at this point, at best, incomplete. The respondent concedes that he is not presently fit to practice law and that his suspension is warranted. Given the unrefuted evidence of incapacity, the Committee’s motion for a continued suspension should be granted (Matter of Birman, 286 AD2d 22 [2001]; Matter of Hutchins, 279 AD2d 208 [2000]; Matter of Zukowski, 236 AD2d 6 [1997]).
Accordingly, the petition of the Disciplinary Committee is granted to the extent that respondent’s suspension from the practice of law in the State of New York should be continued in accordance with 22 NYCRR 603.16 for an indefinite period and the underlying disciplinary proceeding held in abeyance until further order of this Court.
Mazzarelli, J.E, Friedman, Gonzalez, Buckley and Sweeny, JJ., concur.
Respondent suspended from the practice of law in the State of New York, effective the date hereof, for an indefinite period *26of time and until further order of this Court, as indicated. Underlying disciplinary proceeding held in abeyance until further order of this Court, as indicated.